Opinion issued August 7, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00338-CR
                              NO. 01-14-00339-CR
                           ———————————
                 PAUL ANTHONY RODRIGUEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                   Trial Court Case No. 1350358, 1350415


                         MEMORANDUM OPINION

      Appellant, Paul Anthony Rodriguez, pleaded guilty to the felony offense of

aggravated sexual assault in trial court cause number 1350415 1 and pleaded guilty

1
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B), (a)(2)(A)(iv) (West 2010).
to the felony offense of unlawful possession of a firearm and true to the allegations

in a felony enhancement paragraph in trial court cause number 1350358. 2 The trial

court found appellant guilty of each charge, found the enhancement paragraph true

in trial court cause number 1350358, and, in accordance with the terms of

appellant’s plea agreements with the State, sentenced appellant to confinement for

fourteen years. Appellant has filed pro se notices of appeal. We dismiss the

appeals.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after obtaining the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certifications are included in the records on appeal.

See id. The trial court’s certifications state that these are plea-bargained cases and

the defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The records

support the trial court’s certifications. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss these appeals. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2
      See TEX. PENAL CODE ANN. §§ 12.42(a), 46.04(a) (West Supp. 2013).


                                          2
2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss these appeals for want of jurisdiction. We dismiss

all pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3